The bond of B,. B. Miller, Public Guardian, was reported by the Grand Jury as insufficient. Citation was ordered by the Hon. L. B. Horrigan, J., presiding, and issued to the said Miller to strengthen and increase the amount of his bond or show cause why his office should not be' declared vacant. Miller failed to give the required bond. Judgment of .ouster and for cost was rendered against Miller.
The State was represented by the Attorney-General, who moved to tax a fee of five dollars in the case.
The motion was disallowed by the Court, from which the Attorney-General appealed to this Court.
Opinion by the Court: The judgment of the the Criminal Court in this case is affirmed.